Exhibit 10.7

EARLY RETIREMENT, SEVERANCE AND RELEASE AGREEMENT

This Early Retirement, Severance and Release Agreement (“Agreement”) is entered
into between The Citizens Banking Company (“Citizens”) and Charles C. Riesterer
(“CCR”) and is intended to set forth all of the rights, duties, obligations and
concessions of the parties; WITNESSETH:

WHEREAS, CCR is prepared to retire and terminate his employment with Citizens;
and

WHEREAS, Citizens is prepared to offer, upon the terms and conditions stated
herein, certain benefits that it does not, as a matter of policy, offer to
retired or terminated employees; and

WHEREAS, Citizens and CCR desire to set forth in this Agreement their mutual
understandings and agreements regarding CCR’s separation from employment; and

NOW, THEREFORE, in consideration of the promises contained in this Agreement and
for other lawful and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Separation. CCR will voluntarily retire and his employment with Citizens will
terminate effective December 13, 2013 (the “Retirement Date”).

2. Severance Payment. Subject to the terms of this Agreement, Citizens will pay
to CCR a severance payment in the gross amount of Eighty-Seven Thousand Five
Hundred Dollars ($87,500.00) (the “Severance Amount”) in one (1) lump sum
payment. The Severance Amount will be paid by Citizens’ next regular payday
following either (1) the end of the revocation period described in Section 21
herein, or (2) the Retirement Date, whichever occurs later, but in no event
later than December 31, 2013 (the “Payment Date”).



--------------------------------------------------------------------------------

3. Medical Insurance Payments. Subject to the terms of this Agreement, and if
neither CCR nor his spouse, Susan L. Riesterer (“Spouse”), elects group health
care plan continuation coverage under Citizens group health plan after the
Retirement Date, then Citizens will make the following Independent Medical
Insurance Premium payments to CCR (or, in the event of CCR’s death, to his
Spouse):

(i) a lump sum amount of Twenty-Five Thousand Six Hundred Dollars ($25,600.00)
payable on or before December 31, 2013.

(ii) a lump sum amount, payable between December 1, 2014 and December 31, 2014,
equal to the sum of (a) Twenty-Five Thousand Six Hundred Dollars ($25,600.00)
and (b) an amount determined by Citizens in 2014 as the increase above $25,600
of Independent Medical Insurance Premiums (as hereinafter defined) for calendar
year 2015.

(iii) a lump sum amount, payable between December 1, 2015 and December 31, 2015,
equal to the sum of (a) Twenty-Five Thousand Six Hundred Dollars ($25,600.00)
and (b) an amount determined by Citizens in 2015 as the increase above $25,600
of Independent Medical Insurance Premiums for calendar year 2016.

(iv) a lump sum amount, payable between December 1, 2016 and December 31, 2016,
equal to the sum of (a) Twenty-Five Thousand Six Hundred Dollars ($25,600.00)
and (b) an amount determined by Citizens in 2016 as the increase above $25,600
of Independent Medical Insurance Premiums for calendar year 2017.

(v) a lump sum amount, payable between December 1, 2017 and December 31, 2017,
equal to the sum of (a) Twenty-Five Thousand Six Hundred Dollars ($25,600.00)
and (b) an amount determined by Citizens in 2017 as the increase above $25,600
of Independent Medical Insurance Premiums for calendar year 2018.

(vi) a lump sum amount, payable between December 1, 2018 and December 31, 2018,
equal to the sum of (a) Twenty-Five Thousand Six Hundred Dollars ($25,600.00)
and (b) an amount determined by Citizens in 2018 as the increase above $25,600
of Independent Medical Insurance Premiums for calendar year 2019.

Each of the foregoing separately identified amounts in clauses (i) – (vi) above
is, and shall be treated as, a separate payment. As used in this Agreement,
“Independent Medical Insurance Premiums” mean the cost necessary to purchase
medical insurance for CCR and Susan L. Riesterer, or the survivor of them, which
has coverage, limits and terms substantially similar to the medical insurance
then provided by Citizens to the executive officers of Citizens, but in no case
shall such coverage ever be less than the level of coverage provided by Citizens
to the executive officers of Citizens on CCR’s Retirement Date.



--------------------------------------------------------------------------------

4. Vacation Payment. Citizens will pay to CCR a lump sum payment in the amount
of Twenty-Six Thousand Nine Hundred Twenty-Five Dollars ($26,925.00) for CCR’s
accrued unused vacation time (the “Vacation Payment”). The Vacation Payment will
be paid by Citizens on the Payment Date.

5. Bonus Payment. Citizens will pay to CCR a lump sum payment in the amount of
Twenty-Four Thousand Five Hundred Seventy-Five Dollars ($24,575.00) in lieu of
any bonus for services rendered by CCR until the Retirement Date (the “Bonus
Payment”). The Bonus Payment will be paid by Citizens on the Payment Date.

6. Deductions. All payments paid to CCR will be reduced by all appropriate
withholding deductions to the extent that Citizens determines that it is
required to withhold such amounts.

7. Release. CCR releases and forever discharges Citizens, First Citizens Banc
Corp, any of their affiliates or related businesses and all officers, directors,
employees, agents and representatives of them (collectively called the “Released
Parties”) from any and all claims, causes of action, demands, damages, costs and
expenses which CCR now has, whether known or unknown, relating in any way to
CCR’s employment with any of the Released Parties. This release includes (but is
not limited to) any claim of breach of contract, implied contract, promissory
estoppel, tortious conduct, claims for advance notice of termination or claims
under any federal, state or local employment statute, law, order or ordinance,
including any claims for discrimination or rights under the Age Discrimination
in Employment Act or the Americans with Disabilities Act, any claims under the
Employee Retirement and Income Security Act of 1974 as amended (ERISA) and any
other claim or issue that may relate to CCR’s employment and/or his separation
from such employment, provided that CCR shall retain his right to collect his
accrued pension benefits. CCR shall not present a claim for unemployment
benefits. Excluded from this release are vested benefits of CCR under employee
benefit plans of Citizens and its affiliates that are governed by ERISA.

8. Acknowledgements of Employee. CCR acknowledges that Citizens’ agreement to
pay the Severance Amount, the payments for medical insurance and the Bonus
Payments is solely in exchange for CCR’s commitments and releases in this
Agreement and is not otherwise available to CCR under the policies of Citizens.
CCR also acknowledges that Citizens’ payments hereunder do not constitute an
admission of any possible liability or of any violation of any applicable law,
order, rule or regulation. Citizens denies any liability or violation and states
that its payments hereunder are intended to lessen the impact of job loss as a
result of the retirement of CCR.



--------------------------------------------------------------------------------

9. Contingency. The obligations of each of the parties is conditioned upon the
approval of this Agreement by the Compensation Committee of First Citizens Banc
Corp (the “Committee”). In the event that the Committee fails to approve the
terms of this Agreement, then each party is released from any obligation under
its terms.

10. Citizens’ Property. CCR shall upon the Retirement Date deliver to Citizens
any property of Citizens, including (but not limited to) keys, documents,
computer disks or tapes, credit cards, written information or other items, which
CCR presently possesses.

11 Employment Verification. Citizens will respond to all inquiries from
prospective employers of CCR as follows:

Charles C. Riesterer was employed by The Citizens Banking Company as an
Executive Vice President/Lending until December 13, 2013. It is the policy of
The Citizens Banking Company to not respond further to reference requests.

12. No Reemployment Rights. CCR releases any right or claim to reemployment by
Citizens.

13. Breach/Indemnification. If CCR breaches this Agreement or attempts to void
the release contained herein or files a claim regarding any matter that is
intended to be released in this Agreement, CCR shall lose any right to any
unpaid Severance Amount, payments for medical insurance and/or Bonus Payment
from Citizens and shall repay to Citizens any of such payments previously paid
to CCR, regardless of whether or not the release contained herein is found to be
valid or enforceable. Repayment of any or all of the consideration for this
Agreement to Citizens does not void the releases contained herein. Nothing in
this paragraph or elsewhere in the Agreement shall be construed as discouraging,
prohibiting or limiting CCR from enforcing this Agreement, pursuing any
available remedy at law or in equity in the event of a breach by Citizens, or
filing a claim related to any matter not expressly released in this Agreement.
Each party, as the indemnifying party, agrees to indemnify and hold the other
harmless from all liability, costs and expenses, including attorneys’ fees and
litigation expenses, that the other may incur as a result of a breach of this
Agreement by the indemnifying party, an unsuccessful action to enforce this
Agreement against the other by the indemnifying party or the attempt by the
indemnifying party to maintain any claim, cause of action or demand expressly
released in this Agreement, including those described in Section 7 of this
Agreement.



--------------------------------------------------------------------------------

14. Non-Competition/Non-Solicitation/Confidentiality. CCR acknowledges that, in
his position with Citizens, he has been exposed to confidential information
about products, business and customers of Citizens. In view of the compensation
that he has received and the payments that Citizens will make to him in
accordance with this Agreement, it would be unfair for him to compete with
Citizens or engage in the activities described in this Section 14 of the
Agreement. CCR further acknowledges that the restrictions are necessary to
protect the legitimate business interests of Citizens. Therefore, during the
period beginning on the Retirement Date and ending on December 31, 2019 with
respect to which he will receive the payments specified in Section 3 hereof, CCR
agrees that:

(a) CCR will not, within fifty (50) miles of any business location of Citizens,
directly or indirectly, own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation, or control of any business similar to, or in competition with, the
activities of Citizens in offering loans, other financial services, investment
products, or trust services;

(b) CCR will not, directly or indirectly, solicit, encourage, entice or induce
any of the employees of Citizens to terminate his or her employment relationship
with Citizens; and

(c) CCR will not, directly or indirectly, solicit, attempt to solicit, or call
on any customer of Citizens, or induce or attempt to induce any such customer to
curtail, divest or cancel any potential business with Citizens.

CCR agrees that the names of all persons having business dealings with Citizens,
all knowledge or information concerning Citizens’ business operations, business
plans, finances, products, customers, sales and pricing policies, and all
knowledge or information that relates in any way to the marketing or management
of Citizens’ products or services, except information which is now or hereafter
becomes part of the public domain through no fault of CCR, constitutes
“Confidential Information” of Citizens. CCR agrees that he shall not divulge or
disclose any Confidential Information of Citizens and shall not use Confidential
Information of Citizens for his benefit or to the detriment of Citizens.



--------------------------------------------------------------------------------

15. Severability. Whenever possible, each provision of this Agreement will be
interpreted in a manner that is effective and valid under applicable law, but,
if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule in any jurisdiction, such
provision will be ineffective only to the extent of the invalidity, illegality,
or unenforceability in that jurisdiction. The remainder of this Agreement, and
the application of the provision to other persons and circumstances or in other
jurisdictions, shall not be affected thereby, and the intent of the parties as
set forth herein shall be enforced to the fullest extent permitted by law. The
parties shall attempt to replace any invalid provision with a legally valid
provision which follows the original intent of the parties as closely as
possible.

16. Titles and Captions. All titles and captions are for convenience only, and
do not form a substantive part of this Agreement, and shall not restrict or
enlarge any substantive provisions of this Agreement.

17. Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or persons may require.

18. Entire Agreement. This Agreement contains the entire understanding among the
parties and supersedes any prior understanding and agreements between them
respecting the within subject matter. There are no representations, agreements
or understandings, oral or written, between or among the parties hereto relating
to the subject matter of this Agreement which are not fully expressed herein.

19. Binding Effect. This Agreement shall be binding upon the parties hereto,
their respective representatives, successors and assigns.

20. Execution. CCR is aware that he has at least twenty-one (21) days after
receiving a copy of this Agreement to consider it. Citizens has advised CCR to
consult with an attorney before signing this Agreement. CCR is responsible for
his own attorneys’ fees and costs.

21. REVOCATION RIGHTS. CCR MAY REVOKE AND CANCEL THIS AGREEMENT AT ANY TIME
WITHIN SEVEN (7) DAYS AFTER BOTH PARTIES HAVE SIGNED THIS AGREEMENT. (The day
upon which the last party signs will not be counted toward the period for
revocation.) IN ORDER TO REVOKE, CCR MUST GIVE WRITTEN NOTICE OF REVOCATION TO
THE ATTENTION OF RICHARD J. DUTTON, THE CITIZENS BANKING COMPANY, 100 EAST WATER
STREET, SANDUSKY, OHIO 44870, SO THAT IT IS RECEIVED WITHIN THE SEVEN (7) DAY
PERIOD. IF



--------------------------------------------------------------------------------

CCR REVOKES, THIS AGREEMENT WILL BE NULL AND VOID, AND CITIZENS SHALL NOT BE
OBLIGATED TO MAKE ANY PAYMENTS OR TO GIVE ANY OTHER CONSIDERATION DESCRIBED IN
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL
AFTER THE EXPIRATION OF THE SEVEN (7) DAY REVOCATION PERIOD. AFTER THAT PERIOD,
IF THERE HAS BEEN NO REVOCATION, THE AGREEMENT SHALL BE FULLY EFFECTIVE AND
ENFORCEABLE.

CCR HAS CAREFULLY READ THE ABOVE AGREEMENT AND KNOWS ITS CONTENTS. CCR HAS
SIGNED THE AGREEMENT VOLUNTARILY WITH FULL UNDERSTANDING OF IT AND INTENDS TO BE
BOUND BY ITS TERMS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the below
stated date.

 

  SIGNED AND ACKNOWLEDGED       CITIZENS:   IN THE PRESENCE OF:       The
Citizens Banking Company  

/s/ James E. McGookey

    By:  

/s/ James O. Miller

  Witness       James O. Miller, President and CEO  

/s/ Amy L. Grant

      November 27, 2013   Witness     Date         CCR:  

/s/ Amy L. Grant

     

/s/ Charles C. Riesterer

  Witness       Charles C. Riesterer  

/s/ James E. McGookey

      November 26, 2013   Witness     Date



--------------------------------------------------------------------------------

TERMINATION PAYMENT SELECTION

I wish any outstanding United Way pledges that I have made to be handled in the
following manner:

                     Deduct the amount pledged from my severance pay.

                     Do not deduct the amount pledged from my severance pay.

NOTE: If this document is returned without an election regarding a United Way
pledge, any             pledge will not be deducted from severance pay.

 

 

 

     

 

Print Name     Signature